Citation Nr: 0406261	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  98-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches 
as secondary to exposure to chemical fumes.

2.  Entitlement to service connection for obstructive 
pulmonary disease as secondary to exposure to chemical fumes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from August 1980 to 
December 1989.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision, and was 
previously remanded by the Board in July 2000.

On a Form 9 filed in August 2003, the veteran indicated that 
he wanted to testify at the RO before a member of the Board 
(also referred to as a Veterans Law Judge).  While he also 
argued in favor of his claim for service connection for 
headaches, the veteran did not expressly limit the hearing 
request to this claim only.  Therefore, a Travel Board 
hearing should be scheduled covering both issues shown on the 
title page of this Remand.  

Accordingly, the Board REMANDS this case for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  



